DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 12/18/2020.  This action is FINAL.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9-11, 12-14, 17-18 and 21-25 are rejected under 35 U.S.C. 102a1 as being anticipated by Squillance (US 2011/0055815 A1)

As per claim 1 (Amended), Squillace teaches the invention as claimed including, “A computer-implemented method comprising: 
defining a series of , in a particular sequence in accordance with the defined series,  at each of one or more action points 
Squillace teaches a debug agent may be configured with event listener logic.  The event listener logic, may be configured (defined) to monitor the occurrence of events that happen during run-time on one or more selected objects (sequence of defined multiple user interface elements) from the graphical user interface being debugged.  The UI debugger may program the debug agent to listen for events correspond to a user selection of a menu item.  Alternatively, all events caused by user interaction with GUI components may be monitored by the debug agent and used as a basis to inform the UI debugger of an event requiring compliance validation (0074)(see also claim 1-5 wherein the verification / compliance is repeated).  
Squillace teaches debugging requests that include a request to monitor events associated with an object (0059).  A debug agent can be configured to observe a selected object and listen for those events (0061-0062).  Also see 0047-0048, figure 1 and 0054.  The debug agent is configured to detect each user interaction with a GUI component or renderable object, or at least a subset of possible user interactions with GUI components objects that are of interest to the developer (0062).
“ associated with at least one system program designed for execution across multiple at least partially interconnected system devices within an automated testing framework,”
Squillace, teaches a distributed data processing system in which aspects of the illustrative embodiments may be implemented (0009 and figure 1).  Also see 0034-0036, 0054.  
“wherein defining the series of multiple user interface elements comprises defining multiple expected behaviors that the at least one system program can exhibit during execution at at least one of the one or more actions points, and wherein the multiple user interface elements comprise two or more user interface elements predicted in response to at least one user action carried out at at least one or the one or more action points;”
Squillace teaches a debug agent may be configured with event listener logic.  The event listener logic, may be configured (defined) to monitor the occurrence of events that happen during run-time on one or more selected objects (sequence of defined multiple user interface elements) from the graphical user interface being debugged.  The UI debugger may program the debug agent to listen for events correspond to a user selection of a menu item.  Alternatively, all events caused by user interaction with GUI components may be monitored by the debug agent and used as a basis to inform the UI debugger of an event requiring compliance validation (0074).  Rendered objects must comply with user-specified rules or criteria as code is incrementally executed (0016).  The operation of a graphical user interface is validated with regard to defined compliance rules.  Compliance is measured by rules specifying accessibility of the GUI component and other components reachable from that GUI component (0048).  
The debugger gathers information about the various renderable objects within the present scope and compares the gathered information with one or more compliance rules that are configured to determine compliance with an established standard.  The one or more compliance rules look at inter-relationships between the renderable objects and not just individual parameters of the renderable objects, although verifying that individual compliance rules may define an accessibility requirement by specifying that when the GUI component the user is interacting with receives a user selection, a particular other GUI component is highlighted and a screen reader reads the test of the other GUI component.  The one or more compliance rules may specify, for example, a required relationship between the current renderable object and the one or more other renderable objects (two or more interface elements predicted) within the present scope with regard to operations performed by, and state of, the one or more other renderable objects in response to the type of user interaction being performed on the current renderable object (0051).Therefore when a user interaction is being performed on the current renderable object, a compliance rule will be used to check compliance of one or more renderable objects within the scope.  The examiner interprets these one or more renderable objects within the score to be the two or more predicted elements in response to at least one users action, since they are what should exist after a user’s action on the current renderable object is performed.
 “monitoring, in accordance with the defined series and during execution of at least one system program within the automated testing framework, at a given one of the one or more action points, for changes to the multiple user interface elements corresponding to the given action point simultaneously until a matching user interface element-specific change condition for any one of the multiple user interface elements is identified, and”
Squilace teaches, a debug agent is able to dynamically monitor the user’s interaction with GUI components and renderable objects within the GUI of the executable application.  The debug agent is configured to detect each user interaction with a GUI component or renderable object, or at least a subset of possible user interactions with GUI components/objects that are of interest to the developer.  The UI debugger identifies the scope of the renderable object reachable from the GUI component/objet with which the user is interacting and performs 
Squillace further teaches evaluations are performed upon the occurrence of each event associated with the renderable object.  The debugging is performed essentially in parallel with the execution of code such that, these interactions and events are checked for compliance with established compliance or validation rules (0023).  A rule may specify that a break in execution is to be performed by the debugger when a right arrow key is pressed and the state of a corresponding menu tree GUI component is not expanded (0025). Also see, 0049-0050, 0054, 0057, 0059 and 0074.
The UI debugger operates continuously as the user interacts with the GUI components and the renderable objects are generated by the computer code executing in the data processing system.  Thus, each time the user interacts with a GUI component or renderable objects, the interaction is processed by determining renderable objects within the current scope of the interaction and validates the GUI components and renderable objects with regard to compliance rules (0052).  A event listener is configured to monitor the occurrence of events that happen during run-time one or more selected objects from the graphical user interface being debugged (0074).
“wherein monitoring comprises reading a document object model pertaining to the at least one system program and matching at least a portion of the multiple interface elements to the document object model on a many-to-many basis; and”

In response to user’s interactions with the GUI component and renderable objects within the GUI, the UI debugger determines the renderable objects within the scope of the current operation being performed based on the use input, e.g, the current scope of renderable objects reachable from the renderable objects in the GUI with which the user is presently interacting. The scope is determine by analyzing a structured documents such as a DOM to identify reachable objects (0050-0051).
Squilace teaches, a debug agent is able to dynamically monitor the user’s interaction with GUI components and renderable objects within the GUI of the executable application.  The debug agent is configured to detect each user interaction with a GUI component or renderable object, or at least a subset of possible user interactions with GUI components/objects that are of interest to the developer.  The UI debugger identifies the scope of the renderable object reachable from the GUI component/objet with which the user is interacting and performs compliance rule validation operations using the compliance rules (0062).  Each time a user interacts with a GUI component/object other GUI components/objects that may have already been evaluated by the compliance rules may be re-evaluated or revalidated (0064).  
Therefore Squilace is monitoring for a subset (many) of possible user interactions with GUI components (many) and determines renderalable objects (many) within the scope using the DOM.

determining which of the multiple user interface elements corresponds to the detected change;
determining the at least one action to be performed by processing the one or more data structures, wherein the one or more data structures comprise information identifying actions that are conditional on user interface element changes, and wherein the processing comprises mapping the determined user interface element and the detected change to the one or more data  structures; and
triggering the at least one action determined via processing of the one or more data structures;
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.”
In response to the user’s interactions with the GUI components and renderable objects within the GUI, the UI debugger determines the renderable objects within the scope of the current operation being performed based on the user input.  This is done by analyzing a structured documents such as a document object model (DOM).  The current node that is associated with the GUI component or renderable object with which the user is interaction and based on the operation being performed, the renderable objects identified as being reachable through a branch of the model is determined (0050).

In the event that a compliance rule is violated (trigger) a break in the execution (action triggered) of the computer program code is dynamically performed (0052).
The UI debugger with the aid of the debug agent, dynamically monitors the user’s interactions with GUI components and renederable objects within the GUI of the executable application.  The debug agent is configured to detect each user interaction with a GUI component or renderable object and gather information regarding the GUI component/object, the interaction performed by the user, and other parameters of the GUI components/objects and communicate those to the UI debugger.  Based on this gathered information the UI debugger identifies the scope of renderable objects reachable from the GUI component/objects which the user is interaction with and performs compliance rule validation operations using the compliance rules.  In the case that the validation operation fails (trigger), the UI debugger communicates to the debug agent to cause the debug agent to halt the execution (action triggered) of the application (0062).

As per claim 3, Squillace further teaches “The computer-implemented method of claim 1, wherein the multiple user interface elements comprise one or more dialog elements.”
Squillace et al. teaches that GUI elements can be button, drop down menu elements, hyperlinks, etc.. (0049).  Also see 0063 and 0075.  Paragraph 0075 teaches that use of windows/dialog boxes.
As per claim 6, Squillace further teaches, “The computer-implemented method of claim 1, further comprising:
instructing the at least one processing device to perform one or more actions against at least one of the multiple user interface elements.”
Squillace teaches compliance rule validation operations are performed and in the event that the compliance validation operation fails, the UI debugger may communicate with the debug agent to cause the debug agent to halt the execution of the application (0062).
As per claim 9, Squillace further teaches, “The computer-implemented method of claim 1, wherein the changes to the multiple user interface elements comprises display of the multiple user interface elements.”
See paragraph 0049-0052 and 0062-0063. 
As per claim 10, Squillace further teaches, “The computer-implemented method of claim 1, wherein the at least one action comprises continuation of the execution of the at least one system program within the automated testing framework.
Squillace teaches compliance rule validation operations are performed and in the event that the compliance validation operation fails, the UI debugger may communicate with the debug agent to cause the debug agent to halt the execution of the application (0062).  Therefore if the validation operations pass the application will continue execution. 
As per claim 11, Squillace further teaches, “The computer-implemented method of claim 1, wherein the at least one action comprises blocking the execution of the at least one system program within the automated testing framework.

As per claims 12-14 and 24-25, Claims 12-14 and 24-25 contain similar limitations to claims 1, 3 and 10-11.  Therefore claims 12-14 and 24-25 are rejected for the same reasons as claims 1, 3 and 10-11.
As per claims 17-18 and 21-23, Claims 17-18 and 21-23 contain similar limitations to claims 1, 3 and 10-11. Therefore claims 17-18 and 21-23 are rejected for the same reasons as claims 1, 3 and 10-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Squillace (US 2011/0055815 A1) as applied to claims 1, 12 and 17 above, and further in view of El-Haj (US 7,451,455 B1).

As per claim 7,  Squillace does not explicitly appear to teach, “The computer-implemented method of claim 1, further comprising:
assigning a temporal limitation to the monitoring.”
El-Haj teaches an event monitoring functionality that can be used to stall the execution of a script until a predetermined event has taken place.  The wait function inhibit the execution of the script that follows the waiting functions until the condition specified in the functions are satisfied.  The function allows the tool user to specify a maximum waiting time, which defines a timeout period (column 25, lines 25-40).  The XABLE tool determines whether the specified UI object has been activated.  The firing of the window object can be detected.  If the timeout period has elapsed then an error is performed (column 26, lines 24-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Squillance with El-Haj because both teach the testing of a user interface.  Squillance teaches monitoring UI events and performing validation on the UI events.  El-Haj teaches using a script to direct user gui interactions and to monitor the firing on the interactions.  A timeout period is used to make sure an action is fired within a certain period of time.  If not a error is produced.  This will make sure an action has been fired and the system is not hung up waiting on a certain action and would be obvious to try.   
As per claim 8,  Squillance  and El-Haj further teach, “The computer-implemented method of claim 7, wherein performing the at least one action is further based on expiration of the temporal limitation assigned to the monitoring.”
Squillace teaches compliance rule validation operations are performed and in the event that the compliance validation operation fails, the UI debugger may communicate with the debug agent to cause the debug agent to halt the execution of the application (0062).
El-Haj teaches an event monitoring functionality that can be used to stall the execution of a script until a predetermined event has taken place.  The wait function inhibit the execution of the script that follows the waiting functions until the condition specified in the functions are satisfied.  The function allows the tool user to specify a maximum waiting time, which defines a timeout period (column 25, lines 25-40).  The XABLE tool determines whether the specified UI object has been activated.  The firing of the window object can be detected.  If the timeout period has elapsed then an error is performed (column 26, lines 24-59).
	Therefore the examiner states that it would have been obvious for the timeout to be a validation step of Squillace et al. and if a time out occurs and error would occur and the execution will be halted.
	As per claims 16 and 20, claims 16 and 20 contain similar limitations to claims 7-8.  Therefore claims 16 and 20 are rejected for the same reasons as claims 7-8.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but are moot due to amendment.  Please see above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
/MARK A. GOORAY/
Examiner
Art Unit 2199